[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                  ________________________ ELEVENTH CIRCUIT
                                                    APRIL 21, 2009
                        No. 08-11523              THOMAS K. KAHN
                  ________________________             CLERK


               D. C. Docket No. 05-21395-CV-PAS

GEORGE POWELL,
VILIAM KRALOVIC,
ANOUSHEH SARFARAZ,
MARK DONAHAY,
ERROL ROBINSON,
CARLOS BETANCOURT,
ALPHONSO MCINTYRE,
LUIS LOIZARO,
MIOMIR MAUSIMCEV,
ED MAZZEO,


                                             Plaintiffs-Appellants
                                             Cross-Appellees,

FRANCISCO RENGIFO,
OSCAR R. PEREZ,
JOHN JOSEPH HUMPHREYS,
WILHELM BRAGA PEREIRA,
JUAN C. ALBA,

                                             Plaintiffs-
                                             Counter-Defendants-
                                             Appellants
                                             Cross-Appellees,
ALVIN J. HARVARD, et al.,

                                                      Plaintiffs,

GLASSER, BORETH & KLEPPIN,

                                                      Interested-Party-
                                                      Appellant
                                                      Cross-Appellee,

                                   versus

CAREY INTERNATIONAL, INC.,
a Delaware corporation qualified to
do business in the State of Florida,
CAREY LIMOUSINE FLORIDA, INC.,
a Delaware corporation qualified to
do business in Florida,

                                                      Defendants-
                                                      Counter-Claimants-
                                                      Appellees
                                                      Cross-Appellants,

VINCE WOLFINGTON, et al.,

                                                      Defendants.

                       ________________________

                Appeals from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (April 21, 2009)

Before CARNES, HULL and COX, Circuit Judges.



                                       2
PER CURIAM:

      The appeal by the plaintiffs in this case raises a number of issues involving

the district court’s order awarding attorney’s fees, and the cross-appeal questions

the district court’s order denying defendant’s motion for sanctions. The standard

of review applicable to all of the issues is abuse of discretion, and the discretion

afforded the district court in these matters is considerable. We have read the briefs

and the pertinent parts of the record, engaged counsel concerning the issues at oral

argument, discussed the matters at some length among ourselves, and thoroughly

considered all of the arguments. Having done so, we are convinced that the district

court did not abuse its discretion in any of the actions that were raised in the appeal

or cross-appeal.

      AFFIRMED.




                                           3